Case 1:06-cv-03196-LAP Document 74 Filed 11/14/19 Page 1 of1

 

 

 

 

 

 

 

 

USDC SDNY
| DOCUMENT
UNITED STATES DISTRICT COURT -ELECTROMICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
x oNbRO
WOLFGANG BOLLAND, et al, . |PDATE FILED: \J1s-!4
Plaintiffs, ORDER OF
: SATISFACTION OF
-against- ‘ JUDGMENT
THE REPUBLIC OF ARGENTINA, 06-CV-3196 (LAP)
Defendant. :
x

WHEREAS, on April 2, 2007, the Court entered a final judgment, ECF No. 12, (the
“Final Judgment”) against the Republic of Argentina (the “Republic”) and in favor of plaintiffs
Wolfgang Bolland, Hartmut Peters, and Wege Zu Mozart Veranstaltungsgesellschaft M.B.H.,
with respect to plaintiffs’ ownership of beneficial interests in Republic-issued bonds (the
“Bonds”);

WHEREAS, plaintiffs tendered interests in the Bonds in exchange for new securities
issued by the Republic in the Republic’s 2010 exchange offer, and/or transferred their interests in
the Bonds, and/or have otherwise settled their claims and accordingly no longer hold any interest
in the Bonds that are subject of the above-captioned case.

NOW, THEREFORE, full satisfaction of plaintiffs’ Final Judgment is hereby
acknowledged, and the Clerk of the Court is hereby authorized and directed to make an entry of

full satisfaction on the docket,

SO ORDERED:

outers & On oyedes

United States District Judge
Dated: Nevewber 1S , 2019

 

 

 
